Citation Nr: 0500568	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in November 2002.  A 
transcript of this hearing has been associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has current bilateral hearing 
loss due to noise exposure in service.  He stated that he was 
near guns numerous times when he was on missions as a medic.  
The veteran's DD Form 214 indicates that the veteran served 
in Vietnam, that he was a medic, and that he earned a 
Marksman (Rifle) award.  The veteran was shown to have 
hearing loss disability in a September 2001 private 
examination report.  The veteran asserts that the examiner 
who performed that examination attributed the veteran's 
hearing loss to noise exposure in service.  The Board finds 
that an examination is necessary to determine whether the 
veteran's current hearing loss disability is due to noise 
exposure in service.

Accordingly, this case is hereby REMANDED for the following 
action:

Schedule the veteran for an audiology 
examination.  The examiner should 
indicate whether the veteran has current 
hearing loss, and if so, the examiner 
should address whether the current 
hearing loss is as likely as not to due 
to noise exposure during service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




